3:21-cv-01651-RBH   Date Filed 06/03/21   Entry Number 1-5   Page 1 of 18




                          EXHIBIT 5

      South Carolina 2002 Execution Protocol
   3:21-cv-01651-RBH             Date Filed 06/03/21   Entry Number 1-5         Page 2 of 18
2-?7-04;   3:32PM;Genera!       Counse!                                  ;803    8961766          ,.   2/   18




                '   '       '

              , Soutl:l@arolina                                                            SK-22.03
               Bepartn1ent of                                                                Pagel
               ~onFeetions                ,
                                                          RESTRICTED
NUMBER:             SK-22.03

TITLE: EXECUTION PROCEDURES

   .
ISSUE DATE: MAY 1, 2002
    ._,

RESPONSIBLE AUTHORITY: INSTITUTIONAL DMSION DIRECTOR ID
   'I




OPERATIONS MANUAL: OPERATIONS

SUPERSEDES: SK-22.03 (October 24, 2000)

~LEVANT       SCDC FORMS/SUPPLIES: NONE

ACAJCAC STAND.ARDS: NONE

STATE/FEDERAL STATUTES: Sections 24-3-510; 24-3-520; 24-3-530; 24-3-540; 24-3-550; 24-
3-560; and 24-3-570, S.C. Code of Laws, 1976, as amended

PURPOSE: To provide general guidelines for the development of procedures to be followed prior to,
during, and subsequent to an execution and from which more detailed and specific operational
directives can be developed.

POLICY STATEMENT: As required by state law, the South Carolina Department of Corrections will
conduct in a responsible, secure, and humane manner, the execution of inmates condemned to death.
 The South Carolina Department of Corrections will ensure the safety and security of the public and
will have the absolute responsibility of providing for the security of those individuals awaiting
execution.

Note: The Institutional Division Director III may authorize a designee to carry out any of the
duties and responsibilities assigned by this policy/procedure to a specific Warden.

SPECIFIC PROCEDURES:

1. RECEIPT OF EXECUTION ORDER:

1.'t Upon the receipt of the order from the Clerk of Court of the execution, the Warden or designee,
Lieber Correctional Institution (LCI) or, if a female inmate, the Warden or designee, Women's
Correctional Institution (WoCI), will read to the condemned inmate the Execution Order, or allow the
condemned inmate to read it himself/herself. The inmate may contact his/her attorney ifs/he wishes

                                                              RESTRICTED
       3:21-cv-01651-RBH          Date Filed 06/03/21       Entry Number 1-5         Page 3 of 18
 2-27-0_4;   3:32PM;General   counsel                                         ;803   8961766            #     3/   18




                                                                                               SK-22.03
                                                                                                 Page2

 to do so. The inmate will acknowledge receipt of the Order of Execution by signing four (4) copies of
 the Affidavit of Service. S/he will be acknowledging that s/he has read or has had the· Order of
 Execution read and s/he understands it. If the inmate refuses to sign or is unable to sign, the
 warden/designee and one other witness will sign the affidavit t"° show that the affidavit was served to
 the inmate. The inmate will retain one (1) copy, one (1) copy will be forwarded to the Office of
 General Counsel, one ( l) copy will be retained at the institution, and one ( 1) certified copy will be
 remitted to the Clerk of Court of the South Carolina Supreme Court. The Warden will also discuss with
 the frnnate his/her desired funeral arrangements and disposition of personal funds and property;

  1.2 After the Execution Order has been served, the inmate will be considered to be on "Execution
  Status" and will be placed in 24-hour Special Management housing. Male inmates placed on Execution
  Status will be housed in the U-1 Unit at Lieber Correctional Institution (LCI), and female inmates will
  be housed at the Women's Correctional Institution (WoCI).

  2. TIME OF EXECUTION: The South Carolina Department of Corrections will carry out all de~th
  sentences on the fourth Friday immediately following the service of the Execution Order from the Clerk
  of the South Carolina Supreme Court to the inmate. The time of execution will be determined by the
  Agency Director.

  3. ELECTION OF EXECUTION METHOD: No later than 14 days prior to the execution, the
  Warden, LCI (or, if a female, the Warden, WoCI), will meet with the inmate, at which time the inmate
  will choose the method of execution. The inmate will then sign an Affidavit/Choice of Execution
  Method.

  3.1 If the inmate declines to choose and was sentenced prior to June 8, 1995, the method of execution
  will be by electrocution.

. 3.2 If the inmate declines to choose and was sentenced on or after June 8, 1995, the method of
 , execution will be by lethal injection.

  The inmate's decision is irrevocable. If the inmate refuses to sign the Affidavit/Choice of Execution
  Method, an officially notarized affidavit will be prepared for the Warden's signature and two (2) other
  officials as witnesses. The copy of the affidavit will be attached to the Affidavit/Choice of Execution
  Method. A copy of the Affidavit will also immediately be provided by the Warden, LCI, (or, if a
  female, the Warden, WoCI) to the Institutional Division Director m, and to the Warden,·Broad River
  Correctional Institution (BRCI).

  4. MOVEMENT OF INMATE TO THE CAPITAL PUNISHMENT FACILITY (CPF):

  4.1 The exact date and time of the inmate's transfer to the CPF will be coordinated by the Warden,
  BRCI and the Warden, LCI, (or, if a female, the Warden, WoCI) and will be approved by the
  Institutional Division Director Ill. This information will be kept confidential for security reasons.

  4.2 Prior to the inmate being moved to the CPF, his/her personal property will be inventoried,
  recorded, and secured in the Lieber or Women's Correctional Institution Property Control Room for
  disposition in accordance with the inmate's written instructions. A packet containing the original copies
     3:21-cv-01651-RBH          Date Filed 06/03/21        Entry Number 1-5         Page 4 of 18
2-27-04;   3:32PM;General     Counsel                                           ;803   8961766           #     4/   18




                                                                                                 SK-22.03
                                                                                                   Page3

  of all documents completed/written by the inmate since receipt of the Execution Order, i.e., funeral
  arrangement documents, property disposition fonns, etc., will be hand-carried to the Warden, BRCI.
   The inmate will be taken to the BRCI Identification Section by a BRCI Associate Warden, Major, or
  Captain and at least two (2) assistants, one (1) of whom will be of the same sex as the inmate. At that
  time, the inmate will be photographed and fingerprinted, and a positive identification will be made. The
. inmate will then receive a physical examination, and a body cavity search will be conducted by medical
  personnel. The inmate will be briefed by the Warden on procedures while in the CPF. The inmate's·
  legal counsel may be present during these proceedings if requested by the inmate. An attorney from
  the SCDC Office of General Counsel will read the execution order to the inmate after arclval at the CPF
  prior"to the execution.

 5. ' ·SECURITY OF CPF: The South Carolina Department of Corrections has the absolute
 responsibility to provide security for those individuals awaiting execution. There will at all times be
 at least four (4) Correctional Officers and one (1) supervisory level staff member in the CPF when it
 is occupied prior to an execution. There will always be at least two (2) female staff members on duty
 when a female is housed at the CPF.

 6. VISITING PRIVILEGES:

 6.1 Upon placement Of the inmate on Execution Status at Lieber Correctional Institution or the
 Women's Correctional Institution, the following individuals will be authorized to participate in visits
 with the condemned inmate whiles/he is housed at Lieber Correctional or the Women's Correctional
 Institution, provided that each visitor provides advance notice and is then approved by the respective
 Warden or designee:

         6.1.1 immediate family members as outlined in 'SCDC Policy/Procedure OP~22.09, "Inmate
         Visitation," will be permitted non-contact visits. However, prior to the execution of the inmate,
         the father, mother, spouse, and children may be authorized one (1) contact visit per week with
         the approval of the Warden or designee. However, if the inmate or his/her visitor violate any
         law, policy/procedure, or institutional rule or regulation during any contact visit, the visit will
         be terminated and no additional contact visits will be authorized for the remainder of the
         inmate's time on Execution Status.

         6.1.2 clergy (no more than two [2]) may visit the inmate. The Institutional Chaplain will be
         responsible for coordinating with members of the clergy who wish to visit with the condemned
         inmate, and providing the name(s) of the clergy to the Warden or designee and to the Chief of
         the Pastoral Care Services Branch. The Chief of the Pastoral Care Services Branch and the
         Warden or designee will approve/disapprove clergy visits. These visits may be contact visits
         with the approval of the Warden or designee.

         6.1.3 attorneys (no more than [2] attorneys of record in any court [or a combination of (1)
   I'
         attorney and (1) authorized paralegal]) may visit the inmate. Attorney visits may be contact
         visits with the approval of the Warden or designee. All paralegal visits will be non-contact
         visits. Verification that the attorney who is requesting a visit is the condemned inmate's
         attorney will be provided by the SCDC General Counsel's office.
   3:21-cv-01651-RBH             Date Filed 06/03/21        Entry Number 1-5          Page 5 of 18
2-27-04;    3:32PM;General     Counsel                                            ;803   8961766             #     S/   18




                                                                                                   SK-22.03
                                                                                                      Page4
 6.2 Visitation   at the Broad River Correctional Institution Capital Punishment Facility (CPF):
        6.2.1 There will be no family visitation at the CPF of the BRCI if the inmate is transported on
        the day of the execution. Family visitation will be allowed at the CPF if the inmate is
        transported prior to the day of the execution. This visit will be non-contact and will be limited
        to no more than two (2) persons at a time.

        6.2.2 Attorneys and clergy members will be allowed to visit the condemned inmate at theCPF,
        but the total number of visitors will be limited to no more than two (2) persons at a time. These
        visits may be contact visits with the approval of the Warden or designee. Verification that the
        attorney who is requesting a visit is the condemned inmate's attorney will be provided by the
        SCDC General Counsel's office. The BRCI Chaplain will be responsible for coordinating with
        members of the clergy who wish to visit with the condemned inmate, and providing the name(s)
        of the clergy to the BRCI Warden or designee and to the Chief of the Pastoral Care Services
        Branch. The Chief of the Pastoral Care Services Branch and the BRCI Warden or designee will
        approve/disapprove clergy visits.

 6.3 Visitors will be advised of the parameters of visits, to include location, hours, duration of visit,
 contact or non-contact status, and related security procedures. AU persons who enter Death Row and
 the Capital Punishment Facility will be subject to frisk searches.

 7. LAST MEAL: While at Lieber Correctional Institution (or Women's Correctional Institution, if
 female), and no later than 14 days prior to the execution date, the condemned inmate will sign a
 statement requesting his/her last meal. The last meal request will be forwarded to the Warden ofBRCI
 and will be honored as long as the request is reasonable. The Warden ofBRCI will designate a staff
 member to procure the ingredients, prepare the last meal, and ensure that the meal is served at the
 appropriate time .

. . 8. SELECTION OF WITNESSES:

 8.1 Witnesses to the execution will consist of no more than eight (8) respectable citizens of the State
 of South Carolina, to include:

         8.1.1 up to three (3) witnesses designated by the family of the victim; (NOTE: If there is more
         than one [l] victim, the Agency Director may reduce the number of family representatives to
         one [1] representative for each victim's family; provided, further, that if there are more than two
         [2] victims, the Agency Director may restrict the total number of victims' representatives in
         accordance with the space limitations of the CPF.)

         8.1.2 up to three (3) media representatives (see Procedures 11.3 through 11.3.6, below);

           8.1.3 the Solicitor, or an Assistant Solicitor designated by the Solicitor, from the judicial circuit
           which includes the county where the offense occurred; and

           8.1.4 the chief law enforcement officer, or an officer designated by the chief, from the law
           enforcement agency that had original jurisdiction in the case.
2-?7-04;
        3:21-cv-01651-RBHCounsel
            3:32PM;Gene~al
                            Date Filed 06/03/21             Entry Number 1-5   Page 6 of 18
                                                                          ;803 8961766                  #    6/   18




                                                                                               SK-22.03
                                                                                                 Pages


          8.1.5 the condemned person's counsel (if requested by the inmate).

          8.1.6 the condemne.d person's religious leader (ifrequested by the inmate).

          (Note: The inmate may substitute one person from his immediate family for either his counsel
          or religious leader, or two persons from his immediate family for both his counsel and religious
          leader. See Par&graph 16.3, below, for additional information.)

· 8.2·A.II witnesses will be approved in writing in advance by the Inspector General, in consultation with
 the Agency Director. The only exception to this directive will be in the case of media representatives.
  The selection of media representatives to serve as official witnesses to any execution will be
 coordinated through the Director, Offu:e ofCommunications and Publlc Affairs, in consultation with
 the Agency Director (see Procedures 11.3 through 11.3.6, below).

 8.3 In addition, the Agency Director will be responsible for appointing an official, non-SCDC observer
 to witness all pertinent activities associated with the execution. The observer's duties will commence
 with the transfer of the inmate to the CPF and will end after the transfer of the executed inmate from
 the CPF to the hearse.

 8.4 All selected witnesses will be required to abide by the security requirements imposed by the South
 Carolina Department of Corrections. Failure to comply with these directives will result in immediate
 removal as a witness.

 8.5 Under no circumstances will any audio recorders, cameras, telephonic equipment, or other
 recording devices be allowed inside the CPF during the• execution.

 8.6 Orientation will be conducted by the Director, Office of Communications and Public Affairs, in
 conjunction with the Director, Division of Victim Services or designee for witnesses as to their duties
 and responsibilities.

 9. SELECTION OF EXECUTIONERS: Designated executioners will be selected from employee
 volunteers of the South Carolina Department of Corrections, under the following guidelines:

 9.1 Executioners will be selected by the Institutional Division Director III and will be approved by
 the Agency Director.

 9.2 Under no circumstances will .aJ1I employee of the South Carolina Department of Correctfons
 having any relationship or association to either the victim or victim's family· or to the condemned
 inmate be selected as an executioner.

 9.3 The identity of all executioners will be kept strictly confidential. Every effort will be made by
  officials of the South Carolina Department of Corrections to protect the anonymity of executioners.

  10. NOTIFICATION AND ADVISEMENT OF LAW ENFORCEMENT AGENCIES: The
  Institutional Division Director m will serve in the capacity of Law Enforcement Coordinator and will
   3:21-cv-01651-RBH           Date Filed 06/03/21        Entry Number 1-5            Page 7 of 18
2-27-04;   3:32PM;Genera1   Counsel                                            ;803    8961766            #    7/   18




                                                                                                 SK-22.03
                                                                                                   Page6
also be responsible for notifying appropriate SCDC personnel. In addition, the Institutional Division
Director III will be responsible for coordinating and making arrangements for the safe and secure
assembly of protesters and supporters of the execution on or near the front grounds of the Broad River
Complex.

11. PUBLIC AND NEWS MEDIA RELATIONS: As directed by the Agency Director, the Director,
Office of Communications and Public Affairs, will be responsible for all news media contact, to
inClude the following:

U.l No news media interviews will be permitted with the condemned inmate or any other inmates as
prescribed by current SCDC Policy/Procedure GA-02.01, "Inmate and Employee Relations with News
Media and Others."

11.2 Press Briefings:

       11.2.1 The Director, Office of Communications and Public Affairs, or designee will conduct
       a final press briefing immediately following the execution.

       U.2.2 Any news media representatives desiring to be admitted to the Broad River Complex
       grounds on the day of the scheduled execution will be escorted by the Director, Office of
       Communications and Public Affairs, or designee. The press will not interfere with on-duty
       SCDC employees. Media representatives will not be allowed to interview the Warden or other
       employees of BRCI, LCI, or WoCI.

        11.2.3 The Director, Office of Communications and Public Affairs, will arrange for
        background briefings to be completed prior to receipt and service of a death warrant.

 11.3 News Media Witnesses:

        11.3.1 The South Carolina Press Association and the Radio-Television News Directors'
        Association of the Carolinas will each select one (1) media representative to act as an official
        witness to the execution and one ( l) alternate witness to be available in case the official witness
        is unable to attend the execution. The dominant wire service will appoint one (1) representative
        and one (1) alternate. These choices will be made at least two (2) weeks prior to the execution
        and submitted to the Director, Office of Communications and Public Affairs.

        U.3.2 The media representatives selected as witnesses must be "respectable citizens" of the
        State of South Carolina and must perform all duties required of official execution witnesses.
        They will be escorted to and from the Execution Chamber Witness Area as provided for in this
        procedure.

        11.3.3 Because of the high level of security that must be maintained during an execution, the
        Director, Office of Communications and Public Affairs, must (in consultation with the Agency
        Director) approve the media witnesses chosen. Also, if the South Carolina Press Association
        and the Radio-Television News Directors' Association of the Carolinas and the dominant wire
        service fail to make their choices, or if the official witness and alternate chosen by one (1) or
    3:21-cv-01651-RBH          Date Filed 06/03/21       Entry Number 1-5          Page 8 of 18
2-27-04;   3:32PM;Genera!   Counsel                                         ;803   8961766           #    8/   18




                                                                                             SK-22.03
                                                                                               Page7

       more of the organizations are not present, the Director, Office of Communications and Public
       Affairs, will (in consultation with the Agency Director) choose a witness from the news media
       representatives available on site at the time immediately prior to the execution.

       U.3.4 All witnesses will be searched by a Correctional Officer prior to entering the CPF, as
       no cameras or electronic recording devices will be allowed in the witness area. Only media
       representatives will be allowed to have a writing pad and writing and drawing (sketching)
       implements in the Execution Chamber Witness Area of the CPF.

    '" 11.3.5 AH witnesses must sign the Execution Certificate in the witness waiting area in the CPF
       immediately after being excused from the witness chamber. The Director, Office of
   · ' Communications and Public Affairs, will be responsible for transporting media witnesses from
       the CPF to a designated area on the grounds of the Broad River Complex.

       11.3.6 The SCDC General Counsel will ensure that necessary witness documents are available
       and properly completed in the CPF.

12. VISITATION BY CHAPLAINS AND MEMBERS OF THE CLERGY:

12.1 The Department of Corrections is aware of its responsibility to provide for the spiritual welfare
of inmates awaiting execution. Thus, it will be the responsibility of the Senior or Assistant Chaplain
to make periodic visits to inmates awaiting execution, remain available, and assist in sustaining these
inmates' spiritual welfare as may be necessary or desired.

12.2 Upon arrival of the irimate at the CPF, the Senior Institutional Chaplain will immediately notify
a member of the condemned inmate's immediate family and the inmate's minister. The Chaplain, if
desired by the inmate, may be present when the inmate is moved to the CPF.

12.3 The Senior Chaplain or designee, if so desired by the condemned imnate, may be present when
the inmate is being prepared for execution. The Chaplain may also accompany the inmate to the
Execution Chamber.

12.4 Clergy will be allowed, if preferred by the inmate and approved in writing by the Warden, BRCI,
to spend as much time with the inmate as security requirements will allow. One ( 1) clergy member
may be present at the execution.

12.5 Religious Rites may be administered prior to the execution if the inmate so desires. Such Rites
may be administered by the Institutional Chaplain or the Clergy. The sacraments needed to administer
communion will be provided by the institution.

13. EXECUTIVE CLEMENCY: In order that the Governor may be apprised of the execution status
of inmates remitted to the custody of the South Carolina Department of Corrections, at least ten (10)
days prior to the date scheduled for an inmate's execution, a copy of that inmate's record, commitment
paper, Federal Bureau of Investigation record, and other relevant documents will be hand-carried by
the General Counsel to the Governor's office for information, review, and consideration. The
Governor may commute the inmate's sentence at any time prior to the execution. The Institutional
       3:21-cv-01651-RBH        Date Filed 06/03/21        Entry Number 1-5          Page 9 of 18
 2-27-04;   3:32PM;General   counsel                                          ;803   8961766            #    9/   18




                                                                                               SK-22.03
                                                                                                 Pages

 Division DirectOr HI will ensure that, at all times, the fastest possible telephonic communication is
 available to relay last-minute clemency to the Warden, BRCI. Upon notification of executive
 clemency, the Warden will immediately advise the inmate.

 14. TRAINING AND PREPARATION FOR EXECUTION: It will be the responsibility of the
 Warden, BRCI, to train and prepare all individuals who are to participate in the actual carrying out of
 the death sentence. Practice sessions will be scheduled as needed. The number of these sessions will
 be prescribed by the Warden. Training sessions are not open to the news media or to any other
 pers~n(s) not involved in carrying out the execution.

 15.    HEALTH SERVICES RESPONSIBILITIES:

 15.1 Arranging for autopsy and notifying the coroner of pending execution;.

 15.2 Preparing the death certificate for the medical doctor to sign;

 15.3 Preparing the body removal pennit;

 15.4 Ensuring that the inmate's medical record is current and is prepared to accompany the body to the.
 coroner's office;

 15.5 Conducting a medical exam and body cavity search prior to the execution; and

 15.6 At least seven (7) days prior to the inmate's arrival to BRCI, reviewing the medical record for
 possible history of drug abuse and conducting a physical examination to ascertain the condition of the
 inmate's veins at all potential IV sites; and advising the Warden of any abnonnalities immediately and
 ensuring that the attending surgeon is briefed.

. . 16. CARRYING OUT OF EXECUTION:

 16.1 The hour the actual execution is to be carried out will be detennined by the Agency Director.

 16.2 If there is potential for disruption during the execution process by any witness or participant, the
 Warden may deny access to the individual(s). Should a disruption occur during the procedures, the
 responsible individual(s) may be removed.

 16.3 The following individuals will be present in the CPF when the execution is carried out:

 Physician                          one (1)

 Executioners                       three (3) (if by electrocution), or
                                    two (2) (if by lethal injection)

  EMT or Physician's                two (2) (if by lethal injection), or
  Assistant                         none (if by electrocution)
      3:21-cv-01651-RBH
2~27-04;
                            Date Filed 06/03/21
          3:32PM;General Counsel                           Entry Number 1-5   Page 10 of 18
                                                                         ;803 8961766                #     10/   18




                                                                                            SK-22.03
                                                                                               Page9
 Electricians                      two (2) (one [1] of whom is an alternate) if execution is by
                                   electrocution

 Warden                            one (1)

 Assistants to Warden              at least five (5) at the discretion of the Warden

 *Religious Leader                 one (1) (if requested by the condemned inmate)

· *Att,orney                       one (1) (if requested by the condemned inmate)

 Witnesses                         eight (8) (as described in Procedure 8.1.1through8.1.6, above)


 Official Non-SCDC                 one (1)
 Observer (Appointed by the
 Agency Director)

 *(The attorney must be an Attorney of Record or Legal Counsel approved by the Warden and requested
 by the inmate or Attemey of Record. However, the inmate may substitute one person from his
 immediate family for either his counsel or religious leader, or two persons from his immediate family
 for both his counsel and religious leader. For purposes of this item, 1immediate family' means those
 persons eighteen years of age or older who are related to the convict by blood, adoption, or marriage
 within the second degree C?f consanguinity. Questions about whether or not a proposed substimte is an
 immediate family member should be addressed to the Office.,     of General Counsel.)

 The above individuals will arrive at the CPF at a time prescribed by the Warden.

 16.4 Every effort will be made to limit the number of individuals at the CPF consistent with security
 needs.
 16.S All official witnesses, including news media representatives, will be escorted by the Director,
 Office of Communications and Public Affairs, to the CPF at least 15 minutes prior to the time of the
 scheduled execution. Law enforcement witnesses as well as the Solicitor or his representative will
 be escorted by aWarden designated by the Institutional Division Director III. The victim's famlly
 members will be escorted by a representative oJthe Division of V"ictim Services. Family members
 ofthe inmate will be escorted by a staff member who will be designated by the Institutional Division
 Director IIL                                                                         ·

  16.6 The actual execution will be carried out as prescribed by specific procedures developed to
  supplement these procedures and included as Attachment #1. The procedures outlined in Attachment
  #1 will be approved by the Institutional Division Director III and by the Agency Director prior to
  lie'ing authorized for implementation. The Agency Director or an approved designee will be responsible
  for detennining the SCDC officials who will be provided copies of the same.

  16.7 If the method of death elected is lethal injection, the South Carolina Department of Corrections
     3:21-cv-01651-RBH          Date Filed 06/03/21        Entry Number 1-5          Page 11 of 18
2-27-04;   3:32PM;General    Counsel                                          ;803   8961766           #     1 1 /   1   8




                                                                                               SK-:?2.03
                                                                                                Page 10

will comply with all state and federal requirements and statutes regarding the registration, dispensing,
distribution, transportation, and administration of aU controlled substances and equipment.

17. POST EXECUTION:

17.1 A Certificate of Execution will be prepared by the General Counsel to be signed by the
executioner and by the attending physician immediately following the execution. The completed
Certificate of Execution will be forwarded via certified mail (return receipt) by the General Counsel
to th¢ Clerk of Court of the county from which the condemned inmate was sentenced and to the Clerk
of the South Carolina Supreme Court.

17.2 A Witness Certificate of Execution will be prepared by the General Counsel to be signed by all
witnesses immediately following the execution. The completed certificate will be forwarded in the
same manner as the Certificate of Execution described in Paragraph 17.1, above.

17.3 All controlled substances and bio-hazardous materials used to carry out the execution by lethal
injection will be disposed of according to applicable state and federal regulations regarding oontrolled
substances and equipment.

 18. DISPOSITION OF BODY:

 18.1 Autopsy - In compliance with Agency policy and state law, an autopsy will be performed on the
 deceased inmate. Necessary arrangements will be made in advance by the Director for Health Services.


 18.2 The Chief, Pastoral Care Services Branch, will contract with a local funeral home to (1) have the
 deceased inmate's body transported to a location designated by the Pathologist who is scheduled to
 perform the autopsy, and (2) ensure that the body is properly disposed of as prescribed by policy.

 18.3 Upon completion of the autopsy, the deceased inmate's body may be released to a nearest relative
 as provided by state statute regarding Descent and Distribution. If the nearest relative refuses to claim
 the body, and if no other claim is made by relatives to the fifth degree of kinship, the body will be
 disposed of as are bodies of inmates who may die while in the custody of the South Carolina
 Department of Corrections. If the nearest relative desires that the body be transported to such person's
 former address in South Carolina, transportation expenses will be borne by the South Carolina
 Department of Corrections and a warrant will be drawn on the county Treasurer from which the
 deceased was sentenced. The Treasurer will then remit these expenses to the Department of Corrections
 and charge expense/cost to court expenses. If the body is transported outside the State of South
 Carolina, the cost will be at the relative's expense.

 19. The Warden of the BRCI will ensure that Execution Team members participate in stress-trauma
 debriefing and counseling following the execution.

 20. Within 30 days following the execution, the Warden, BRCI, will prepare and submit through
 appropriate channels to the Human Affairs Commission representative an after-action report of the
 execution.
2-27-04;3:21-cv-01651-RBHCounsel
            3:32PM;Gene~al
                            Date Filed 06/03/21             Entry Number 1-5   Page 12 of 18
                                                                          ;803 8961766                   #    12/   18




                                                                                                SK-22.03
                                                                                                 Page 11


21. Within statutory limitations, the Agency Director or bis/her approved designee(s) reserves the right
to modify these and any other Agency directives and procedures at any time to enhance the security and
safety of the Agency, public2 staff, and inmates. This includes, but is not limited to, termlllating inmate
visitation privileges on the date of an execution, adjusting employee work hours on the date of
executions, etc. In addition, the Warden, BRCI, is granted the authority to make necessary internal
operational and scheduling changes with the concurrence of the Institutional Division Director IH to
facilitate the safety and security of that particular institution on the date of a sched~ed execution.

    .....




Distribution (21 Copies):

General Counsel's Office, Office of the Governor
Director ( 1)
Chief of Staff ( 1)
Institutional Division Ill (1)
Institutional Division IV (1)
General Counsel ( 1)
Warden, Broad River Correctional Institution (2)
Warden, Lieber Correctional Institution (2)
Director for Administration (1)
Director for Health Services ( 1)
Director for Program Services (1)
Inspector General ( 1)
Investigations ( 1)
Division Director of Communications and Public Affairs
 Division Director of Security (1)
 Division Director of Resource Information Management (1)
 Division Director of Construction and Maintenance ( 1)
 Division Director of Transportation (1)
 Chief, Pastoral Services Branch ( 1)




   1'
                                3:21-cv-01651-RBH           Date Filed 06/03/21           Entry Number 1-5          Page 13 of 18

                          SOUTH CAROLINA DEPARTMENT OF CORRECTIONS
                                     EXECUTION SCHEDULE                                                   ATTACHMENT #1
                                                                                                                                                                              IV
EXECUTION DAY                                                                                                                                                                  I
                                                                                                                                                                              IV
                                                                                                                                                                              -J
                                                                                                                                                                   ·.          I
              ELECTROCUTION                                          LETHAL INJECTION                               BOTH METHODS MUST PROCESS                            .Q
                                                                                                                                                                              ~




l.   Sponges and ammonia chloride solution will be                                                             l.    Phones will be checked.                               (<>



     prepared at direction of the Warden.                                                                      2.                                            wm
                                                                                                                     Training drill for all personnel. involved   be
                                                                                                                                                                           (<>
                                                                                                                                                                           IV
                                                                                                                                                                           1)
                                                                                                                     held if directed by the Warden.                       ;::
                                                                                                               3.    Last meal will be ordered and will be served.         Gl
                                                                                                                                                                           ill
                                                                                                               4.    The inmate will be allowed a shower/change of         ::J
                                                                                                                                                                           <D
                                                                                      .
                                                                                                                     clothes.                                              "
                                                                                                                                                                          ll>


                                                                                                                                                                          ()
                                                        At L!ilaf!t 2;00 ~ri!u 1D Ex.il~!!!n~n.                                                                            0
                                                                                                                                                                          c
                                                             Associate Warden or other persons authorized in                                                              ::J
                                                                                                                                                                          {/)

                                                             the   Controlled      Substance    Disposition                                                               <D

                                                             Procedures will transport the lethal injection
                                                             chemicals directly to the CPF Medical Room.

At Lila~t 1&1!2 fri2r to E1~uti2n                       At Lil!!~t l; 15 Pd!!r t~ EKil~Uti2n                   At L!i:a:d l; IS ra2c ta Exil~uthm
l.   An Execution Team member will supervise the             EMT/PA will mix lethal injection chemical         L     Phone in Execution Chamber will be checked by
     shaving of the inmate's head with electric              according to Controlled Substance Disposition            the Warden/designee and Intercom turned on.
     clippers and a safety razor, the shaving of the         Procedures and carry chemical and supplies to     2.    The inmate will be aslked if s/he desires an
     right leg of inmate from the knee to ankle, and         the Executioner's room.                                 injection of Valium. ff the inmate requests the
     the showering of the inmate.                                                                                    Valium, a 10 milligram intramuscular injection
2.   The Electricians will report to Execution                                                                       will be administered.
     Chamber for electrical preparation.

At L~a~t :45 frlru: ti! Ex!:~Uli!!D                     At L~Ht ;JQ fd~r t~ Exe~:uti!m
l.   Execution Team will report to CPF and final            Execution Team will report to CPF and final
     check will be made of equipment and associated         check will be made of equipment and associated
     paraphernalia.                                         paraphernalia.                                                                                              ..
                                                                                                                                                                         (JJ

2.   After showering, the inmate will be returned to                                                                                                                     0
                                                                                                                                                                         (<>

     his/her cell in the CPF and given clean clothes,                                                                                                                    ():>
                                                                                                                                                                        ID
     which have the right trouser leg cut off at the                                                                                                                    m
     knee.                          .                                                                                                                                   m
                                                                                                                                                                         -J

                                                                                                                                                                        m




                                                                                                                                                                        lt

                                                                                                                                                                        -
                                                                                                                                                                        (<>



                                                                 SK-22.03, Page 12                                                                                      -"
                                                                                                                                                                        (JJ
                                                        RESTRICTED - LIMITED DISTRIBUTION
                              3:21-cv-01651-RBH          Date Filed 06/03/21        Entry Number 1-5        Page 14 of 18

                        SOUTH CAROLINA DEPARTMENT OF CORRECTIONS
                                   EXECUTION SCHEDULE                                                 ATTACHMENT#l

                                                                    EXECUTION DAY                                                                         "'I

                                                                                                                                                          "'
                                                                                                                                                          -<I
                                                                                                                                                           I
              ELECTROCUTION                                       LETHAL INJECTION                             BOTH METHODS MUST PROCESS                  0

                                                                                                                                                          ""
                                                                                                          At Least :JS Prior to Execution               w
                                                                                                          I. Witness Room curtain remains closed.       w
                                                                                                          2. Witnesses enter the Witness Room.          "'lJ
                                                                                                                                                      ..;;:
                                                                                                                                                        Gl
At Least ; 10 Prjor to Execution                     At Least: 10 Prior to Execution                                                                    <ll
                                                                                                                                                        ::>
                                                                                                                                                        <ll
l. The Execution Team will enter the inmate's cell I. The Execution Team will enter the inmate's
                                                                                                                                                        '
                                                                                                                                                      Ill
    and the inmate will be restrained.                   cell and the inmate will be restrained.
2. The inmate will be escorted to the Execution I 2. The inmate will be escorted to the preparation                                                   ()
                                                                                                                                                      0
    Chamber and restrained in the chair.                  room and restrained to the table.                                                           c
                                                                                                                                                      ::>
                                                                                                                                                      vi
3. An Execution Team Member will apply I 3.              The  inmate will be moved from the                                                           <ll

    conducting gel to the calf of the inmate's right      preparation room to the Execution Chamber
    leg and the crown of the inmate's head.               and additional restraints will be applied and
4. Copper anklet and electrodes wilJ be attached to       adjusted for the execution process.
    the right leg by the Electrician.                4. Once the EMT/PA's have completed the IV
5. The Electrician will place the copper headpiece       and heart monitor setup and returned to the
    and sponge on the condemned -inmate's head           Executioner's Room, the Execution Team
    and secure them.                                     members wiU move to the rear of th\: back
6. Electrodes will be attached to the headpiece by       curtain ffi!d will remain on standby. The
    the Electrician.                                     Warden will order the Witness Room window
7. The Witness Room Curtain will be opened.              curtain to be opened by a designated team
8. The Electrician will place head restraint and         melilber.
    hood over the inmate's head.
9. TI1e Electrician will move to the equipment
    room and engage the circuit breaker.
                                                                                                                                                    ..
                                                                                                                                                    °'a
                                                                                                                                                    w
                                                                                                                                                    (D
                                                                                                                                                    (0
                                                                                                                                                    m
                                                                                                                                                    -.J
                                                                                                                                                    Ol
                                                                                                                                                    m




                                                                                                                                                    It

                                                                                                                                                    -
                                                                                                                                                    I'-


                                                             SK-22.03, Page 13        .                                                             "
                                                                                                                                                    ~



                                                                                                                                                    IP
                                                    RESTRICTED - LIMITED DISTRIBUTION
                                3:21-cv-01651-RBH               Date Filed 06/03/21        Entry Number 1-5           Page 15 of 18

                          SOUTH CAROLINA DEPARTMENT OF CORRECTIONS
                                     EXECUTION SCHEDULE                                                       ATTACHMENT #1

                                                                    EXECUTION DAY (Continued)                                                                                           "'  I

                                                                                                                                                                                        "'""'
                                                                                                                                                                                         I
               ELECTROCUTION                                             LETHAL INJECTION                               BOTH METHODS MUST PROCESS                                       0
                                                                                                                                                                                        l>


Time of Scheduled Execution                               Tjme of Scheduled Execution                              Dme of Scheduled Execution                                           w
                                                                                                                   1. If there is a final statement, the Warden will turn               w
                                                                                                                      on the intercom and the inmate's attorney of                      "'s:
                                                                                                                                                                                        1J

                                                                                                                      record will read the final statement to the                       Gl
                                                                                                                                                                                        11)
                                                                                                                      official witnesses.                                               :::>
                                                                                                                                                                                        11)
                                                                                                                   2. The Warden will make a final check with the
                                                                                                                      Director for any stays or commutations.
                                                                                                                                                                                    ..  ;



                                                                                                                                                                                    0
                                                                                                                   3. If there are no stays or commutations, the                    0
                                                                                                                                                                                    c
                                                                                                                      Warden· will signal that the execution will                   :::>
                                                                                                                                                                                    (/I
                                                                                                                      proceed.                                                      11)


1.   Upon confinnation from the electricians that the      1.   The designated Executioners will begin the rapid
     circuit breaker has been engaged, the Warden               flow of lethal chemicals in the following order:
     wilJ give the signal to the executioners to                a. Pentothal (Thiopental) 2 grams (GM);
     engage switches and the automatic cycle will               b. Pavulon (Pancurium Bromide) 50 milligrams
     begin.                                                        (MG);
2.   Once the cycle runs its course, the Electrician           c. Potassium Chloride/150 milliequivalents
     will indicate the machine is off and disengage                (MEQ).
     the manual circuit breaker in the equipment         I 2. The designated team member keeping time will
     room.                                                     start a stopwatch once the lethal chemicals have
3.   The Electrician will then enter the Execution            been injected. If the heart monitor does not
     Chamber, disconnect the electrodes from the              indicate a flat line reading within ten (10)
     inmate, and inform the Warden that it is safe for        minutes, then a second set of lethal chemicals
     the EMT to examine the inmate.                           will be administered (Pavulon and Potassium
                                                              Chloride only). The timekeeper will restart the                                                               ~




                                                              stopwatch after the second set of chemicals are                                                               --
                                                              administered. This process will continue until                                                                      -·
                                                                                                                                                                                  (p
                                                                                                                                                                                  0
                                                              the physician detennines that death has                                                                             w
                                                              occurred. The team members designated to                                                                            (p
                                                                                                                                                                                  <O
                                                                                                                                                                                  m
                                                              administer chemicals will remain in place until
                                                              death has been determined and the front curtain
                                                                                                                                                                                 -
                                                                                                                                                                                 m
                                                                                                                                                                                 m
                                                                                                                                                                                  ""'
                                                              is closed,
                                                          3. The EMT/PA will observe the heart monitor and
                                                              signal the physician indicating a flat line
                                                              reading.
                                                                                                                                                                                 tt

                                                                                                                                                                                 -
                                                                                                                                                                                 U1
                                                                                                                                                                                 ·--.
                                                                  SK-22.03 Page 14                                                                                               -
                                                                                                                                                                                 (p
                                                         RESTRICTED - LIMITED DISTRIBUTION
         3:21-cv-01651-RBH   Date Filed 06/03/21       Entry Number 1-5            Page 16 of 18


      SOUTH CAROLINA DEPARTMENT OF CORRECTIONS
                 EXECUTION SCHEDULE                                 ATTACHMENT #1

                                                                                                                                     ~)


 -.                      EXECUTION DAY (Continued)                             -                                                     ~)
                                                                                                                                        I

                                                                                                                                        ,.
                                                                                      J
                                                                                          .                         -
                                                                                                                                     --l

                                                                                                                                     0
                                                                                                                                     I'
ELECTROCUTION                      LETHAL INJECTION                                 BOTH METHODS MUST PROCESS
                                                                                                                                    w
                                                                                                                                    w
                                                                                                                                    N
                                                                                                                                    \)
                                                                                                                                    ;;::
                                                                         The physician will determine that death has
                                                                          1.                                                        Gl
                                                                                                                                    (\)
                                                                         occurred and will advise the Warden. The                   :i
                                                                                                                                    (\)

                                                   :
                                                       ~

                                                                         Warden will announce the time of death.                    '
                                                                                                                                   Ill
                                                                      2. The Warden will advise that the sentence of
                                                                                                                                  0
                                                                         the Court has been carried out, and he- will ask         0
                                                                                                                                  c
                                                                         the witnesses to exit the Witness Room and               :i
                                                                                                                                  {/)

                                                                         sign the Execution Certificate in the Witness            Ill

                                                                         Waiting Room.
                                                                      3. The inmate's body will be removed from the
                                                                          chair (for electrocution) or from the execution
                                                                          gurney (for lethal injection) and will be placed
                                                                          on the funeral home gurney.
             -
                                                                      4. The Warden and the attending Physician wm
                                                             .           sign the Execution Certificate.




                                                                                                                             ...
                                                                                                                              OJ
                                                                                                                              0
                                                                                                                              w
                                                                                                                              OJ
                                                                                                                              CD
                                                                                                                              (J)

                                                                                                                             --l
                                                                                                                             (J)
                                                                                                                             (J)




                                                                                                                             1*
                                                                                                                             ~


                                                                                                                             OJ
                                                                                                                             '-
                                    SK-22.03, Page 15                                                                        -·
                                                                                                                             OJ
                        RESTRICTED - LIMITED DISTRIBUTION -
     3:21-cv-01651-RBHCounsel
2-27-04;
                         Date Filed 06/03/21
             3:32PM;Gene~al
                                                         Entry Number 1-5          Page 17 of 18
                                                                            ;803   8961766          #   17/   18




                                     RESTRICTED
                   SOUTH CAROLINA DEPARTMENT OF CORRECTIONS

                                          MEMORANDUM



     TO:                      See Distribution List

     FROM:                    Mr. Gary D. Maynard, Director

     SUBJECT:                 Change 1 to SK-22.03, "Execution Directives," dated May I, 2002

     DATE:                    September 6, 2002

     This change is effective immediately.

     Page 2 and 3, Paragraph 4.2., is amended as follows:

      4.2 Prior to the inmate being moved to the CPF, his/her personal property will. be
      inventoried, recorded, and secured in the Lieber or Women's Correctional Institution
      Property Control Room for disposition in accordance with the inmate's written
    . instructions. In addition, a body cavity search will be conducted by medical personnel
      A packet containing the original copies of all documents completed/written by the inmate
      since receipt of the Execution Order, i.e., funeral arrangement documents, property
      disposition forms, etc., will be hand-carried to the Warden, BRCI. The inmate will be
      taken to the BRCI Identification Section by a BRCI Associate Warden, Major, or Captain
      and at least two (2) assistants, one (1) of whom will be of the same sex as the inmate. At
      that time, the inmate will be photographed and fingerprinted, and a positive identification
      will be made. The inmate will then receive a physical examination, and a body cavity
      search will be conducted by medical personnel. The inmate will be briefed by the
      Warden on procedures while in the CPF. The inmate's legal counsel may be present
      during these proceedings if requested by the inmate. An attorney from the SCDC Office
      of General Counsel will read the execution order to the inmate after arrival at the CPF
      prior to the execution.

      Policy Holders should make the above changes to the policy/procedure and place this
      memo immediately in front of SCDC Policy/Procedure SK-22.03.

      Questions regarding this change should be directed to the Institutional Division I:>irector
      III.




                                     RESTRICTED
         3:21-cv-01651-RBH       Date Filed 06/03/21    Entry Number 1-5    Page 18 of 18
2-27-04;    3:32PM;General   Counsel                                   ;803 8961766         #   18/   1B




                               1~tS TRICTED
                                                        Page 2, Change 1 to SK-22.03
                                                        September 6, 2002

        Distribution:

     General Counsel's Office, Office of the Governor
     Director (1)
      Chief of Staff (1)
      Institutional Division III (1)
      Institutional Division IV ( 1)
      General Counsel {l )·
      Warden, Broad River Correctional Institution (2)
      Warden, Lieber Correctional Institution (2}
    . pirector for Administration (1)
   ' Director for Health Services (1)
    · Director for Program Services ( 1)
      Inspector General ( 1)
      Investigations ( 1)
      Division Director of Communications and Public Affairs (1)
      Division Director of Victims Services (1)       '
      Division Director of Security (1)
      Division Director of Resource Information Management ( 1)
      Division Director of Construction and Maintenance ( 1)
      Division Director of Transportation ( 1)
      Chief, Pastoral Services Branch ( 1)




  1 •




                                       RESTRICTED
